JOSEPH & KIRSCHENBAUM LLP
Attorneys at Law
Charles Joseph                                                                               32 Broadway, Suite 601
D. Maimon Kirschenbaum                                                                         New York, NY 10004
Denise Schulman                                                                                 Phone 212) 688-5640
Josef Nussbaum                                                                                    Fax (212) 688-2548
Lucas Buzzard                                                                                       www.jk-llp.com



       April 13, 2021

       VIA ECF

       Hon. Alison J. Nathan
       United States District Judge
       U. S. District Court
       Southern District of New York
       40 Foley Square, Room 2102
       New York, NY 10007

       Re: Jeffrey M. Goldman v. Sol Goldman Investments LLC, Solil Management LLC and Jane
                                  H. Goldman, 1:20-cv-6727(AJN)

       Dear Judge Nathan,

               We represent Plaintiff Jeffrey M. Goldman (“Plaintiff”) in the above-referenced action.
       In accordance with Section 1.C of the Court’s Individual Practices in Civil Cases, we write to
       respectfully request that the Court (a) compel Defendants to respond to Plaintiff’s discovery
       requests pursuant to Fed. R. Civ. P. Rule 37, (b) disallow any objections to Plaintiff's discovery
       requests as untimely, and (c) extend the fact discovery period pursuant to Fed. R. Civ. P. Rule 6
       for the limited purpose of allowing Plaintiff to take the depositions he could not take until now
       because of Defendants' delay in producing responsive documents. The discovery deadline for all
       fact discovery set by court order (Dkt. No. 16) is April 15, 2021. No previous requests for
       extensions of the fact discovery period have been made.

               Plaintiff served Defendants with discovery requests on February 5, 2021. Defendants’
       responses were due March 7, 2021. On March 5, 2021, Defendants’ requested a 20-day extension
       of their deadline until March 27, 2021 to respond to Plaintiff’s requests. To date, Defendants
       have not responded to Plaintiff’s discovery requests or produced any documents, nor have they
       received any extensions to the document production or discovery responses from Plaintiff or the
       Court. On April 9, 2021, Defendants’ counsel wrote in an email that only two of the three
       Defendants, Defendant Solil Management LLC (“Solil”) and Defendant Jane H. Goldman (“Jane
       Goldman”), intend to provide responses to Plaintiff’s interrogatories by “early next week” – long
       after the March 27, 2021 deadline. Defendants’ counsel further stated that document production,
       again only from Solil and Jane Goldman, “would take longer.” Defendants’ counsel stated in
       their April 9, 2021 email that the person gathering Defendants’ documents for production had
       Covid-19 and only recently returned to work. They did not explain why this necessitated a delay
beyond March 27, 2021, why they still had not produced the documents, why they did not
respond and/or object to the interrogatories and discovery requests, or when they intend to
actually properly respond to Plaintiff's requests. While allowing Plaintiff to believe their
responses were imminent and that Plaintiff could complete discovery within the Court-imposed
deadline, Defendants simply unilaterally decided to blow off the deadlines and not to respond to
the requests in a timely manner. They are simply taking whatever time they feel they need to
respond without any regard for the FRCP imposed deadlines and this Court's imposed discovery
deadline.

       Further, Defendants filed a motion to dismiss Plaintiff’s complaint on behalf of
Defendant Sol Goldman Investments LLC (“SGI”) on November 25, 2020 (Dkt. No. 14). That
motion is still pending. Defendants have made clear their intention to withhold SGI’s discovery
responses until SGI’s motion to dismiss is decided. The Court set the discovery schedule
subsequent to Defendants’ motion to dismiss, indicating clearly that all parties should proceed
with the discovery process. Again, Defendants have decided for themselves that they will not be
complying with the Court's Order and/or the Court's imposed deadlines.

        It is clear that Defendants do not intend to meet the deadline. Defendants, completely
unperturbed by this Court's discovery deadline have also not noticed Plaintiff's deposition, or any
depositions, despite that Plaintiff fully responded to their discovery requests on April 8, 2021.
Thus, we respectfully request that the deadline for all fact discovery be adjourned for 60 days for
the limited purpose of allowing Plaintiff to conduct depositions. Plaintiff also respectfully
requests that the Court compel all Defendants to respond fully to Plaintiff’s discovery requests,
including requests for production, by April 23, 2021. Any objections Defendants may have to
Plaintiff’s requests should be deemed waived by Defendants as a result of Defendants failure to
respond to discovery requests even after the expiration of their requested extension of time. See
generally Fed. R. Civ. P. 33(b)(4) (requiring that objections not stated in a timely manner
are waived "unless the court, for good cause, excuses the failure").

        Finally, per Fed. R. Civ. P. 37(B)(2)(C), we respectfully request that Defendants pay for
the attorneys’ fees our firm incurred in preparing the instant application. See, e.g, Worldcom
Network Servs., Inc. v. Metro Access, Inc., 205 F.R.D. 136, 143 (S.D.N.Y. 2002) (noting that an
award of attorneys’ fees is the “minimum sanction contemplated by Rule 37 in cases where there
has been a failure to comply with a court-ordered discovery obligation”).

       We thank the Court for its attention to these matters.

     Respectfully submitted,
 JOSEPH & KIRSCHENBAUM LLP

 /s/ D. Maimon Kirschenbaum
 D. Maimon Kirschenbaum
 Leah Seliger
 32 Broadway, Suite 601
 New York, NY 10004
 (212) 688-5640

                                                 2
cc: All Counsel of Record (via ECF)




                                      3
